The opinion of the court was delivered, July 7th 1870, by
Thompson, C. J.
It was properly conceded by the learned counsel for the plaintiff in error on the argument of this case, that the several assignments of error presented but two questions, viz. : was the land in question, consisting of some fifteen separate warrants and parts of warrants, to be regarded as all one tract, and seated, because on one of them a saw-mill had been erected by the owners of the whole, with a view to use the whole to supply timber for the manufacture of lumber at the mill? And, secondly, if not, were the taxes for the tracts constituting the land in question due and unpaid, and assessed at least one whole year before the sale ?
We think it a task of difficulty to frame an argument upon the laws for the assessment and collection of taxes on unseated lands, which would be even plausible, in its support of a theory that the meditated use of a body of lands, consisting of numerous distinct original surveys, would so consolidate them as to constitute one body, and in that form challenge the notice of the public officers against the public records that they were several tracts. The idea conflicts with the tax system regarding unseated lands, which treats them entirely in reference to the original warrants when not otherwise directed by the owners.
This is apparent in the provisions of the 2d section of the Act of 3d April 1804, requiring county surveyors to furnish the names of warrantees to aid the county commissioners in levying and col*517lecting taxes, and in the supplement thereto, passed the 28th March 1806, requiring the owners to furnish a list of “ each and every tract” of unseated lands held by them, with the name of the warrantee, under the penalty of having a fourfold tax assessed on “ every tract” not so returned. Surveys on warrants as subdivisions of the public lands, were accessible to the taxing officers, or intended so to be by the public records, and by these the officers have ever gone, unless unseated lands have been returned by the owners by different designations.
No doubt portions of distinct warrants becoming united in fact by purchase, might be returned and assessed in this new form by whatever designation their owner might choose, and be sold as a unit: Harper v. McKeehan, 3 W. & S. 238, sustains this. Nor am I disposed to dispute the concession of the counsel of the defendant in error, which goes the length of admitting that the whole 5000 acres in this case, if returned by the owners as one tract, might have been affected by the seating of any portion of it, so as to exempt it all from sale. But it is not necessary to say that it would, for that is not this case. It remained for the years it was assessed with the taxes for which it was sold, separate and distinct tracts, so far as the public was concerned, and the assessing officers had nothing to go by, but the designation of the several warrantees. Thus it was assessed, and thus it was sold, and the titles can only be affected by those things, which affect any and all other separate and distinct surveys.
The cases cited to sustain the view of the plaintiff in error, a're cases arising under the Statute of Limitations, where a large body of lands consisting of more than one tract has long been held, known and used as a unit, and for the same purpose requiring it so to be held. The argument here only derives such support for these cases as common features sometimes give to entirely dissimilar subjects; none whatever. There was not a shadow even, to show such a state of affairs here, excepting the deed from Cope to W. L. Musser, but there was no return to the taxing officers by the owners to give it any such character, if this might be. We are therefore not to be controlled by mere resemblances in cases. Without further elaboration, however, of this point, we think that all the rulings of the learned judge in relation to it were in accordance with well-settled law and practice, and must be sustained.
The other principal error discussed by the counsel for the plaintiffs in error is without merit. In most cases of tax sales the questions presented are usually mere questions of regularity. The argument here has in fact only this, to give it plausibility. But the 4th section of the Act of the 14th of March 1815 sets aside all this by declaring “ that no alleged irregularity in the assessment, or in the process, or otherwise, shall be construed or *518taken to affect the title of the purchaser, but the same shall be deemed good and legal.” The operation of this provision brings into full play the preceding portion of the section wherein it is declared, that where a tax has been assessed on unseated land, and remains due and unpaid for one whole year, and is sold, the owner may redeem the same within two years, or if the tax can be shown to have been previously paid, the owner may recover his land, “ but in no other cases and on no other plea shall an action be maintained.”
The pretence of payment in the case in hand was an entire failure on every ground. The amount of money sent to the treasurer by W., L. Musser, did not pay the amount due on the undivided interest he had in the land, together with the costs accrued for advertising. The treasurer was not bound therefore to receive such a partial payment on account of his interest. He ought to have paid the whole. The treasurer should have required all or none to have been paid. We need not place the decision exclusively on this ground, however, for the other ground, that the taxes had been previously paid, has not been shown to have been done in order to entitle the plaintiff to recover.
Was there a tax assessed on the lands one whole year before the sale in this case, and remained due and, unpaid ? It is contended that there was not; but here again the argument refers to an irregularity merely. To sustain the state and county tax, all that was necessary to be shown was the return of the triennial assessment, attached as it was to the original assessment, both for that year, and brought from the commissioners’ office. It was evidence' of an assessment without more: Act of 8th April 1842, § 21.
It has been held by the court, and is not to be doubted, that the tax laws prescribe no mode of keeping assessment books, or that any shall be kept, excepting so far as is involved in the general direction that unseated lands “ shall be valued and assessed in the same manner as other property:” Laird v. Hiester, 12 Harris 462. To whatever method may be adopted in the office, and to whatever evidence of official action that may exist in the commissioners’ office, the maxim omnia prcesumuntur rite esse acta applies. There is nothing to which the maxim applies with so much force as a tax title: Cuttle v. Brockway, 12 Harris 145. The rate per cent, of the tax is required by law to be determined in April after the triennial assessment by the commissioners.
In the absence of proof to the contrary, the presumption becomes conclusive that it was done in the townships in which the lands in question lie. There was no proof to the contrary, and the objection to the state and county is without any force. The rate per cent, being fixed, and a valuation of the land returned, constituted an assessment.
*519The work of calculating and carrying out the amount or sum due on each tract, was merely clerical, and could be done at any time when anybody might wish to pay the tax, or for the purpose of advertisement by the treasurer. The land was made debtor by being returned assessed and valued and the rate per cent. fixed. The amount was a mere arithmetical process, .and subject to the maxim id certum est quod certum reddi potest. The valuation and return by the assessors as shown by the paper attached to the assessment book, was a question of fact left to' the jury, and they found in favor of it.
The testimony in regard to the road and school taxes, if believed, and it undoubtedly was, for it was not contradicted, constituted a good assessment for township purposes, and although it may seem somewhat slovenly and irregular, it was not void. These township officers made returns of the rate per cent, levied by them on the valuation of the unseated lands in the township. This was transferred to a tabular statement of unseated lands kept in the land book for each year, says the clerk of the commissioners, and the returns were not preserved and not to be found. They were not required to be preserved. “I made the assessment,” says the treasurer, “ or charge of taxes against these lands, from the returns of the supervisors and school directors.” That is from the tabular statement. This was not an assessment; it was the mere clerical action of carrying out the amount already assessed— a simple calculation of what the amount of the tax was — a multiplication of the rate per cent, into the valuation. The assessment was the return of the township officers; the calculation anybody could make; and applying the presumption which we are bound to make, that the township officers levied their rate per cent, and returned it when required by law, there is no room to doubt that the taxes for which these lands were sold was levied and due for more than a year before the sale, and that the sale was legal and valid. We see nothing else in the case which requires special notice, and are of opinion that the judgment ought to be affirmed.
Judgment affirmed.